NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                       Fed. R. App. P. 32.1
                                                                                


              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                  Submitted October 24, 2012*
                                   Decided October 30, 2012

                                            Before

                              FRANK H. EASTERBROOK, Chief Judge

                              RICHARD D. CUDAHY, Circuit Judge

                              DIANE S. SYKES, Circuit Judge

No. 12‐1424

OTIS NICHOLSON, JR.,                                 Appeal from the United States District
      Plaintiff–Appellant,                           Court for the Northern District of Illinois,
                                                     Eastern Division.
       v.
                                                     No. 10 C 629
ALLSTATE INSURANCE COMPANY,                   
     Defendant–Appellee.                             Gary S. Feinerman,
                                                     Judge.

                                          O R D E R

       Otis Nicholson appeals the grant of summary judgment in favor of his former
employer, Allstate Insurance Company, in this employment suit claiming discrimination
based on race, age, and sex; retaliation for complaining about discrimination; a hostile work
environment; and failure to accommodate his disabilities. Because Nicholson failed to
provide sufficient evidence to support his claims, we affirm the judgment.




       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C).
No. 12‐1424                                                                              Page 2


        Allstate hired Nicholson as a project‐manager consultant in its information‐
technology department. Soon thereafter, he asserted, his managers criticized his handling of
disagreements with coworkers, his misunderstanding of his job duties, and his failure to
follow Allstate’s procedure of documenting the status of his projects. The managers
commented on his work quality in terms that Nicholson regarded as “demeaning and
disrespectful.” His mid‐year and year‐end performance reviews alternated from “fair” (the
second lowest of five possible ratings), to “successful” (one level higher), and “fair” again
three successive times—ratings that precluded him under Allstate’s policy from working
from home. Nicholson filed an internal complaint with Allstate’s conflict‐resolution center
and the Equal Employment Opportunity Commission. As part of a reduction in force
(“RIF”), Allstate later laid off fifty‐four employees, including Nicholson because of his low
seniority among employees with a “successful” year‐end performance‐review rating and
lack of skills needed for future integration and vendor‐engagement projects.

        After his layoff, Nicholson sued Allstate. He claimed that his managers criticized his
work and disparaged him based on his race, age, and sex, in violation of Title VII, see 42
U.S.C. § 2000e‐2, and the Age Discrimination in Employment Act, 29 U.S.C. § 623; that
Allstate fired him in retaliation for his complaints about his treatment, see 42 U.S.C. § 1981,
2000e‐3; and that the RIF was a cover for Allstate’s retaliatory motive. Nicholson also
contended that his coworkers created a hostile work environment by harassing him with
threats, racial and vulgar language, and physical altercations. He lastly argued that Allstate
failed to accommodate his sleep apnea by allowing him to work from home, in violation of
the Americans with Disabilities Act. See 42 U.S.C. § 12112. 

        The district court granted summary judgment for Allstate on all of Nicholson’s
claims. The court deemed Allstate’s facts admitted because Nicholson failed to cite
admissible evidence in response to those facts, in violation of Local Rule 56.1(b)(3)(C). The
court thus accepted Allstate’s explanation that he was laid off as part of the RIF because of
his skill set, performance rating, and lack of seniority—reasons that the court found to be
“completely” nondiscriminatory. The evidence, the court added, was nevertheless
insufficient to convince any reasonable jury that race, age, or sex motivated Allstate’s
decision to fire Nicholson; that those characteristics were the but‐for cause of his
termination; that Allstate retaliated against him for complaints of discrimination (either to
Allstate’s human‐resources department or the EEOC); or that he was subjected to a hostile
work environment. Lastly, Nicholson’s ADA claim failed, the court concluded, because
Nicholson himself obstructed Allstate’s effort to accommodate his disability by providing
only irrelevant medical documentation.
No. 12‐1424                                                                               Page 3


        On appeal Nicholson first argues that the district court should not have granted
summary judgment on his discrimination claim because he provided the requisite evidence
to support his claims that his managers presumed him incompetent and mistreated him
because he is older, male, and black. Nicholson received the required warning that if he did
not explain, and support with evidence, how and why he disagreed with Allstateʹs factual
statements, the court would admit Allstate’s facts, yet he failed to properly support his
factual response. And he does not now challenge the court’s admission of Allstate’s facts
showing that the company fired him based on his poor performance, absent skills, and low
seniority. As the district court explained, Nicholson’s admission dooms his claim that
Allstate treated him unfavorably on the basis of his race, sex, or age. Although judges must
construe pro se pleadings liberally, procedural rules cannot be disregarded. See, e.g., Dale v.
Poston, 548 F.3d 563, 568 (7th Cir. 2008).

        Nicholson next maintains that the RIF was a smokescreen to hide Allstate’s firing of
him and that it fired him because he complained of discrimination internally and to the
EEOC. But as discussed above, Nicholson failed to contest properly Allstate’s assertion that
he was laid off for nondiscriminatory reasons. His only contrary evidence is that the RIF
occurred one month after his complaints, but rumors about the layoff had spread one
month before he complained. Further, coincidental timing alone is insufficient evidence to
survive summary judgment. See Loudermilk v. Best Pallet Co., 636 F.3d 312, 315 (7th Cir.
2011). And it is wholly implausible—and unsupported on this record—for Nicholson to
suggest that Allstate laid off fifty‐three other employees to cover its tracks with regard to his
termination. See Davis v. Con‐Way Transp. Central Express, Inc., 368 F.3d 776, 785 (7th Cir.
2004). 

        Nicholson next identifies twelve incidents of alleged harassment based on his race,
age, and sex that he believes were severe enough to support his claim of a hostile work
environment. But the district court properly concluded that he provided evidentiary
support for only four: A coworker throwing his work on his desk and floor; his manager
standing behind him, arms crossed, while he was teleconferencing; a coworker referring to
his pants as “Zubaz”; and a different coworker changing his meeting calender. These
allegations, if true, suggest minor, isolated conduct not based on Nicholson’s race, age, or
sex, and thus do not constitute harassment. See Ford v. Minteq Shapes and Servs., Inc., 587 F.3d
845, 847 (7th Cir. 2009); Luckie v. Ameritech Corp., 389 F.3d 708, 713–14 (7th Cir. 2004). 

      Nicholson lastly challenges the district court’s conclusion that he caused the
breakdown in the accommodation process. He acknowledges that he provided the medical
documents requested, but maintains that Allstate failed to grant his requests to work from
home. Nicholson’s documents, however, are not what Allstate requested. He provided only
No. 12‐1424                                                                                Page 4


notices of doctors’ visits and outdated medical forms noting that he had sleep apnea and
diabetes. None of these documents discusses whether an accommodation would be
medically appropriate or necessary. By failing to provide the requested documents,
Nicholson did not make Allstate aware of any medical need for an accommodation, and
thus Allstate was not obligated to provide one. See Ekstrand v. Sch. Dist. of Somerset, 583 F.3d
972, 975–76 (7th Cir. 2009); Beck v. Univ. of Wis. Bd. of Regents, 75 F.3d 1130, 1135–36 (7th Cir.
1996). Nicholson’s only other evidence is his vague statement that being able to work from
home would “probably help” his condition, but this statement is not corroborated by the
medical evidence.

       We have reviewed the remainder of Nicholson’s arguments, but none has merit.

                                                                                     AFFIRMED.